Citation Nr: 0009417	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an ulcer secondary 
to medications taken for the service-connected psychiatric 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder as secondary to the service-connected 
psychiatric disorder.

5.  Entitlement to service connection for impotence as 
secondary to the service-connected psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of entitlement to service connection for impotence 
as secondary to the service-connected psychiatric disorder 
will be addressed in the remand portion of the decision.  

Service connection is in effect for an anxiety disorder, 
major depression and PTSD, currently evaluated as 30 percent 
disabling. 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, and an ulcer secondary to 
medications taken for the service-connected psychiatric 
disorder are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  In May 1990, the Board denied service connection for a 
cardiovascular disorder as secondary to the service-connected 
psychiatric disorder. 

3.  Evidence received since the May 1990 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  There is competent medical evidence of a nexus between 
the veteran's impotence and medications taken for his 
service-connected psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, and an ulcer as secondary 
to medications taken for the service-connected psychiatric 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The May 1990 Board decision denying service connection 
for a cardiovascular disorder as secondary to the service-
connected psychiatric disorder is final.  38 U.S.C.A. § 7104 
(West 1991).

3.  The evidence received since the May 1990 Board decision 
is not new and material; the veteran's claim for a 
cardiovascular disorder as secondary to the service-connected 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for 
impotence as secondary to the service-connected psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107(a). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus on a direct incurrence basis.  He 
is also requesting entitlement to service connection for an 
ulcer as secondary to medications taken for the service-
connected psychiatric disorder.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of these 
claims.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused or aggravated a new disability, he or 
she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994). 

Bilateral Hearing Loss

With respect to his claim for service connection for 
bilateral hearing loss, the veteran contends, in substance, 
that he presently has bilateral hearing loss which is 
traceable to inservice exposure to being a gunner aboard a 
Navy ship stationed in Guam during World War II.  In this 
regard, service medical records are negative for any 
reference to hearing loss and, when examined for service 
separation purposes in March 1946, the veteran's hearing is 
shown to have been unimpaired ("15/15") in each ear.  
Subsequent to service, when examined by VA in December 1997, 
an audiogram revealed findings inclusive of deficits in 
excess of 40 decibels at 4000 hertz in each ear; he was 
assessed as having moderate to profound sensorineural hearing 
loss in the right ear and mild to severe wide range 
sensorineural hearing loss in the left ear. 

In considering the veteran's claim for service connection for 
hearing loss, the Board observes that, based on the report 
pertaining to the above-cited VA audiogram, the veteran is 
shown to presently have, relative to each ear, hearing loss 
for VA purposes in accordance with the provisions of 38 
C.F.R. § 3.385 (1999).  While service medical evidence, as 
noted above, is not indicative of hearing loss (involving 
either ear) pursuant to 38 C.F.R. § 3.385, such consideration 
does not preclude service connection if current hearing 
impairment under such provision is shown, of which, in 
addition, there is evidence of a causal relationship to 
service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
However, the Board observes that there is no evidence 
relating the veteran's current hearing loss to his period of 
service.  In this regard, while a December 1989 medical 
report, submitted by E. Gregory Cehan, M.D., reflects that 
the veteran reported having a history of in-service noise 
exposure from 1942 to 1944, the examiner indicated that the 
appellant's moderate to severe bilateral sensorineural 
hearing loss was possibly contributed to by ototoxicity from 
the medication, Lasix.  In addition, while the veteran 
presently has hearing loss which is pathologically 
sensorineural, hearing loss of such nature is not shown 
within the first year after service.  The latter 
consideration, in turn, defeats any notion of according the 
veteran presumptive service connection therefor.  See 38 
U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In the absence of any competent medical evidence 
establishing an etiological relationship between the 
appellant's currently diagnosed bilateral hearing loss and 
his active duty service in World War II, the claim for this 
disability is not well grounded and is denied. 

Tinnitus

Regarding the veteran's claim for service connection for 
tinnitus, he asserts that he presently has the same which is, 
moreover, related to the above-discussed in-service noise 
exposure.  However, the Board would point out that a 
longitudinal review of the private and VA medical evidence of 
record is devoid of any current diagnosis of tinnitus.  While 
a December 1989 medical report, submitted by E. Gregory 
Cehan, M.D., reflects that the veteran had a history of a 
gradual hearing loss in both ears over the last ten years 
with nearly constant bilateral tinnitus, an impression of 
tinnitus was not recorded at that time.  Even assuming, 
without conceding, that the veteran currently has tinnitus, 
there is no medical evidence of record establishing an 
etiological link between any tinnitus and the appellant's 
active service in World War II.  Given such consideration, 
then, a plausible claim for service connection for tinnitus 
does not inhere.  Consequently, such claim is not well 
grounded. 38 U.S.C.A. § 5107(a).

Ulcer 

The veteran contends, in essence, that he has an ulcer as a 
result of medications taken for his service-connected 
psychiatric disorder.  

Service medial records are devoid of any objective findings 
of an ulcer.  Numerous VA and private medical records, dating 
from 1946 to 1999, pertinently reflect that  the veteran was 
first diagnosed as having a peptic ulcer in October 1969.  In 
February 1979, an upper gastrointestinal series showed 
prominent mucosal folds in the duodenum consistent with 
previous inflammatory disease or chronic peptic ulcer 
inflammatory disease.  An active ulcer crater was not 
identified at that time.  In December 1985, a diagnosis of 
possible recurrent peptic ulcer disease was entered.  
However, none of these medical reports contain an opinion 
establishing an etiological relationship between the 
veteran's peptic ulcer disease and medications associated 
with his service-connected psychiatric disorder.  Indeed, a 
February 1985 VA outpatient report reflects that the 
veteran's peptic ulcer disease was secondary to steroid 
treatment for a rash.  Overall, in the absence of any 
competent medical evidence establishing an etiological 
relationship between an ulcer and medications taken for the 
service-connected psychiatric disorder, the claim for this 
disability is not well grounded.  38 U.S.C.A. § 5107.

The only evidence the veteran has offered in support of his 
claims that he currently has the aforementioned disabilities, 
if diagnosed, which are related to service or to medications 
taken for his service-connected psychiatric disorder are his 
own unsubstantiated contentions and July 1999 hearing 
testimony.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has not submitted any medical or other competent evidence to 
show that any currently diagnosed bilateral hearing loss, or 
tinnitus, if demonstrated, are related to his active duty 
service in World War II or that he has an ulcer as secondary 
to medications taken for his service-connected psychiatric 
disorder, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).  

In view of the foregoing observations, then, plausible claims 
for service connection for bilateral hearing loss, tinnitus, 
and an ulcer as secondary to medications associated with the 
service-connected psychiatric disorder are not presented and, 
accordingly, such related claims are, as was determined by 
the RO, not well grounded. 38 U.S.C.A. § 5107(a).

Finally, as pertinent to each of the three foregoing issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability. See Robinette v. Brown, 8 Vet. App. 
69 (1995).



II.  New and Material Evidence

Under the law, in the context of this issue on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain diseases, including 
cardiovascular disease, when the disorder is manifest to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.  Title 38, United States 
Code, Section 5108, however, provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior Board decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7104.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, then the merits of the claim may be evaluated 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107 has been met.  Elkins v. West, 12 Vet. App. 209, 218 
(1999).

In a May 1990 decision, the Board denied entitlement to 
service connection for a cardiovascular disorder as secondary 
to the service-connected psychiatric disorder.  The denial 
was based on a conclusion that no causal connection had been 
shown between hypertension and the service-connected 
psychiatric disorder.  Thereafter, in January 1998, the 
appellant sought to reopen his claim of entitlement to 
service connection for a cardiovascular disorder as secondary 
to the service-connected PTSD.  As such, the Board finds that 
the evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
the evidence added to the record since the May 1990 Board 
decision.

Evidence that was of record at the time of the Board's May 
1990 decision includes the veteran's service medical records, 
which are silent with respect to any diagnosis or complaints 
of cardiovascular disease.  At entry into service in July 
1944, the veteran's blood pressure was measured at 110/74.  A 
March 1946 separation examination report reflects that the 
veteran's blood pressure was 136/84, and the appellant's 
heart and cardiovascular system were found to be normal with 
normal arteries, veins and pulse.  A chest X-ray was 
essentially negative.  

Also of record at the time of the May 1990 Board decision 
were numerous private and VA medical records, dating from 
1946 to 1988, statements, submitted by the veteran's family 
members and friends, dated in September and October 1971, and 
an August 1972 hearing transcript from the RO in San 
Francisco, California.

A July 1947 VA examination report reflects that a blood 
pressure reading of 128/82 had been recorded.  A 
cardiovascular disorder was not entered.  

Treatment reports, submitted by V.O. Fish, M.D., and Howard 
R. Foreman, M.D., dated in April 1971, were also of record in 
May 1990.  These reports essentially reflect that the veteran 
had been treated for hypertension in 1946 and that he had 
been given the medication, Raudixin, in the 1950's.  

In statements from the veteran's in-laws and a childhood 
friend, dated in September and October 1971, respectively, it 
was reported that the appellant did not have any serious 
health problems prior to service, but that he had high blood 
pressure and was nervous after his separation from service. 

A December 1971 VA hospitalization report reflects that the 
veteran was admitted with complaints of occasional headaches 
and dizzy spells.  The veteran related that he had had high 
blood pressure since 1946.  A blood pressure reading of 
150/110 was recorded.  A final diagnosis of mild vascular 
essential hypertension was entered at discharge.

In a February 1972 report, Dr. V.O. Fish related that he had 
examined the appellant in May and December 1946 for 
headaches, and that a blood pressure reading of 130/80 was 
recorded in December 1946. 

An August 1972 transcript from a hearing conducted at the San 
Francisco, California RO was of record at the time of the May 
1990 Board decision.  At that time, the veteran testified 
that he did not seek any treatment for a heart condition or 
chest pain during service, but that he was treated for and 
diagnosed with hypertension shortly after service.

Medical reports, submitted by Dr. V.O. Fish, M.D, received by 
the RO in August 1972, reflect that blood pressuring readings 
of 140/100 and 140/90 were recorded in May 1946 and in 
February 1947, respectively.  In May 1946, the veteran's 
heart was essentially negative for any other abnormalities. 

Subsequent VA and private medical reports, dating from 1972 
to 1988, were of record in May 1990.  These reports reflect 
that the veteran complained of chest pain, and that diagnoses 
of probable coronary heart disease with a history of a prior 
myocardial infarction and episodic chest pain compatible with 
angina pectoris, coronary artery disease, arteriosclerotic 
cardiovascular disease with status post myocardial 
infarction, and hypertension were entered.  

Evidence that was received since the May 1990 Board decision 
includes (1) copies of VA and private medical records which 
were of record prior to May 1990; (2) VA and private medical 
records showing that the veteran sought current treatment for 
unrelated disorders and chest pain, and that his history was 
positive for hypertension, status-post myocardial infarction 
and coronary artery disease; (3) lay statements which were of 
record prior to May 1990; and (4) a February 1998 statement 
from the veteran's wife, indicating that service connection 
should be granted for the veteran's various disorders.  

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a cardiovascular disorder as secondary to the 
service-connected psychiatric disorder, the Board has 
considered all of the evidence presented since the May 1990 
decision in light of the evidence that was available at that 
time.  Significantly, however, while some of this evidence is 
new, none of the evidence is material, and none of the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In this 
regard, many of the medical records submitted by the veteran 
were duplicate copies of evidence previously considered by 
the Board in May 1990.  Medical reports which were not of 
record at the time of the May 1990 Board decision merely 
repeat facts that were previously established, namely that 
the veteran has a history of a cardiovascular condition, 
currently diagnosed as coronary artery disease and 
hypertension.  While the Board does not dispute the sincerity 
of the veteran's beliefs, none of the medical records 
received since the May 1990 Board decision suggests that the 
veteran's cardiovascular disorder is secondary to the 
service-connected psychiatric disorder.  As such, the 
evidence submitted since the May 1990 Board decision is not 
new and material, and the claim is not reopened.

In reaching the foregoing decision, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this regard, the above discussion 
informs the appellant of the steps he needs to fulfill in 
order to reopen his claim, and an explanation why his current 
attempt to reopen the claim must fail.

III.  Impotence

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for impotence as 
secondary to the service-connected psychiatric disorder is 
well grounded under the provisions of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has submitted a 
claim which is plausible and capable of substantiation.  The 
Board has based this finding on a September 1999 medical 
record, submitted by John E. Gould, M.D., Ph.D., Assistant 
Professor, Department of Urology at the University of 
California Davis, wherein it was reported that the veteran's 
impotence was related to his hypertension and depression.  
Dr. Gould further indicated that several of the veteran's 
medications were known to cause erectile dysfunction.  
However, for reasons detailed below, the Board will not 
render a decision on the merits of this claim at the present 
time.


ORDER

Service connection for bilateral hearing loss, tinnitus, and 
an ulcer secondary to medications taken for the service-
connected psychiatric disorder are denied. 

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a cardiovascular disorder as secondary to the 
service-connected psychiatric disorder is denied.

The claim of entitlement to service connection for impotence 
as secondary to the service-connected psychiatric disorder is 
well grounded.





REMAND

Since the claim of entitlement to service connection for 
impotence as secondary to the service-connected psychiatric 
disorder is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1998); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  See Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  

As noted above, in a September 1999 medical report, submitted 
by John E. Gould, M.D., Ph.D., Assistant Professor, 
Department of Urology at the University of California Davis, 
it was reported that the veteran's impotence was related to 
his hypertension and depression.  Dr. Gould further indicated 
that several of the veteran's medications were known to cause 
erectile dysfunction.  It was noted that the veteran had 
sought treatment from Dr. Gould for his erectile dysfunction 
in the early 1990's.  

In contrast to Dr. Gould's opinion, a VA examiner concluded 
in September 1998, after a complete review of the appellant's 
claims folder, that it was less likely as not that the 
veteran's severe service-connected psychiatric condition 
directly caused or contributed to his erectile dysfunction.  
The examiner further opined that it was as likely as not that 
the loss of interest in sex was directly related to his 
service-connected psychiatric disorder.  It was noted that 
the loss of interest in sex was commonly seen in anxiety 
states and in depressive disorders.  The VA examiner did not 
comment on the effect of the veteran's psychiatric 
medications on his erectile dysfunction.  

In light of the conflicting medical opinions, the Board is of 
the opinion that further development, including an additional 
VA examination, is necessary prior to final adjudication of 
this issue.  

Therefore, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
both VA and private, who have treated or 
evaluated him for symptoms related to his 
impotence since service.  After obtaining 
the necessary releases, the RO should 
request copies of any previously 
unobtained treatment records for 
association with the claims folder.

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA genitourinary 
examination to assess the nature and 
extent of any impotence.  All clinical 
findings should be clearly set forth in 
the examination report.  A copy of the 
claims file must be provided to the 
examiner prior to the examination.  After 
a thorough review of the claims file, 
with specific attention to the September 
1998 VA opinion and the September 1999 
opinion of Dr. John E. Gould, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed impotence is 
the result of the service-connected 
psychiatric disorder, including any 
psychiatric medication prescribed 
therefor.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report must be typed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  The RO 
should then re-adjudicate the claim of 
entitlement to service connection for 
a cardiovascular disorder as secondary to 
the service-connected psychiatric 
disorder.  

If the determination remains adverse to the veteran, both he 
and his representative should be provided with a Supplemental 
Statement of the Case.  They should be given the opportunity 
to respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action until otherwise notified.  The purpose of 
this remand is to procure clarifying data and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



